IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-60166



J. SOCORRO LARA-CONTRERAS,

                                            Petitioner,

versus

JOHN ASHCROFT,
ATTORNEY GENERAL,
                                            Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A39-319-655
                        --------------------

                          March 7, 2002
Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     J. Socorro Lara-Contreras petitions for review of an order

of the Board of Immigration Appeals (BIA) holding that Lara-

Contreras’ state conviction for felony driving while intoxicated

(DWI) was an aggravated felony warranting his removal from this

country.   The respondent has moved to dismiss the petition for

review and to remand the case to the BIA for reconsideration in

light of United States v. Chapa-Garza, 243 F.3d 921, 927 (5th

Cir. 2001).    Lara-Contreras has replied to the respondent’s

motion to remand.    He does not dispute the respondent’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60166
                               -2-

contention that this case should be remanded to the BIA, but he

does argue that his petition for review should be granted rather

than dismissed.

     Lara-Contreras’ petition for review is GRANTED.   The order

of the BIA is VACATED, and this case is REMANDED to the BIA for

disposition consistent with Chapa-Garza, 243 F.3d at 927.   All

other outstanding motions are DENIED.